 In the Matter of ALLIS-CHALMERS MANUFACTURING COMPANY, EM-'I,'LOYER, ;'a7td,INTERNATIONAL UNION, UNITED AUTOMOBILE, AIR-CRAFT,& AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, CIO,PETITIONERCase No. 6-RC-353.-Decided June 8, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before ErwinLerten, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All' hourly production and maintenance employees at the Pitts-burgh, Pennsylvania, Works of the Employer, excluding shop clericalemployees, electrical testers, testers' helpers, part-time apprentices,apprentices in the Testing Department,' draftsmen, technical engi-1The Petitioner and the Intervenor desire to include in the unit shop clerical employees,electrical testers, testers'helpers, part-time apprentices,and apprentices in the TestingDepartment,all of whom have been excluded from the bargaining unit represented byanother union for the past 11 years. In view of the past bargaining history, we shallexclude such employees from the present unit.Matter of Inman Mill8,82 N. L. R. B.84 N. L.R. B., No. 7.301 ALLIS-CHALMERSMANUFACTURING COMPANY31neers, clerical employees in the main office, superintendents and assist-ant superintendents, foremen and instructors, inspector foremen,time-study men, plant watchmen, graduate student apprentices, un-dergraduate student apprentices, confidential employees, inspectorsand all guards, professional employees, and supervisors as definedin the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,and also excluding employees on strike who are not entitled to rein-statement, to^,determine whether they desire to be represented, forpurposes of collective bargaining, by International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,CIO, or by United Farm Equipment and Metal,Workers of America,CIO, or by neither.735;Matter of Petersen and Lytle,60 N. L. R. B.1070.However, this finding willnot preclude a self-determination election in the future,based upon a new petition and aproper showing of representation,for the inclusion of these employees in the unit hereinfound appropriate.Matter of Inman Mills, supra;Matter of Petersen and Lytle, supra.